                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    ZACHARY SICURELLA,                          :   Case No. 1:19-cv-259
                                                :
           Plaintiff,                           :   Judge Timothy S. Black
                                                :   Magistrate Judge Karen L. Litkovitz
    vs.                                         :
                                                :
    HUNTINGTON BANK, et al.,                    :
                                                :
           Defendants.                          :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 8) AND
                   TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on May 22, 2019, submitted a

Report and Recommendation. 1 (Doc. 8). No objections were filed.

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.


1
  More precisely, the Magistrate Judge issued a Report and Recommendation on April 30, 2019,
recommending the dismissal of the Complaint (Doc. 5); Plaintiff filed a Motion to Amend on
May 3, 2019, seeking to correct certain assertions in the Complaint (Doc. 6); and the Magistrate
Judge issued another Report and Recommendation on May 22, 2019, recommending the
dismissal of the Amended Complaint (Doc. 8).
      Accordingly, for the reasons stated above:

      1. Plaintiff’s Amended Complaint is DISMISSED with prejudice pursuant to 28
         U.S.C. § 1915(e)(2)(B).

      2. The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this
         Order would not be taken in good faith and therefore Plaintiff is denied leave
         to appeal in forma pauperis.

      3. The Clerk shall enter judgment accordingly, whereupon this case is
         TERMINATED from the docket of this Court.

      IT IS SO ORDERED.

Date: June 19, 2019                                        s/ Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge




                                            2
